Citation Nr: 9900574	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  94-33 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island


THE ISSUES

1. Entitlement to an increased rating for a right knee 
disorder, currently evaluated as 20 percent disabling.  

2. Entitlement to an increased rating for a left knee 
disorder, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from September 1983 to April 
1986.

This matter comes before the Board of VeteransAppeals 
(Board) on appeal from a July 1991 rating decision of July 
1991 which denied an evaluation in excess of 10 percent for a 
right knee disability and an evaluation in excess of 10 
percent for a left knee disability.  In January 1992, the 
veteran gave testimony at a hearing before a hearing officer 
at the RO, a transcript of which is of record.  

In September 1996, the Board remanded this case for further 
development.  In a rating decision of April 1998, the RO 
increased the evaluations for the veteran right knee 
disability and left knee disability to 20 percent each, 
effective May 17, 1991.  The case is before the Board for 
further appellate consideration at this time.  


REMAND

The veteran has complained of increased loss of motion in 
each knee, frequent instability of the knees and chronic knee 
pain.  .  In the remand of September 1996, the Board 
instructed the RO to obtain copies of all clinical records 
reflecting treatment for the veterans knee disabilities at 
the VA medical Centers (VAMC) in Providence, Rhode Island, 
and West Roxbury, Massachusetts.  Pursuant to the remand 
instructions the RO was able to obtain copies of clinical 
records of treatment at the Providence VAMC From May 1992 to 
February 1996.  The ROs attempt to obtain clinical records 
from the West Roxbury VAMC was unavailing.  

In the remand of September 1996, the Board also noted that 
the veteran had last received a VA orthopedic examination in 
July 1992 and that the decision of the United States Court of 
Veterans Appeals (Court) in DeLuca v. Brown, 8 Vet. App. 202 
(1995) necessitated a further VA orthopedic examination of 
the veterans service-connected right and left knee 
disability prior to further Board consideration of this case.  
In DeLuca, the Court held that the provisions of 38 
C.F.R.§§ 4.40 and 4.45 must be considered when a diagnostic 
code provides for compensation based on limitation of motion.  
Under the provisions of 38 C.F.R.§§ 4.40, 4.45, consideration 
must be given to functional loss due to pain, weakened 
movement, excess fatigability, incoordination, and pain on 
undertaking motion.  The Court also stated that the report of 
medical examination must show that the examiner took into 
account the functional disability due to pain in determining 
the limitation of motion.  

Pursuant to the Boards instruction in the remand of 
September 1996, the veteran was afforded a VA orthopedic 
examination February 1997.  However, the examining physician 
on that occasion reported no clinical findings regarding the 
veterans knees.  The doctor confined himself to a 
recommendation that the veteran be afforded an arthroscopic 
examination of his knees.  The Board notes that an 
arthroscopy is essentially a diagnostic test and of little 
relevance to issues which involve increased ratings for 
disabilities which are already service connected.  

On further VA orthopedic examination in July 1997, the 
examiner commented that he did not have a copy of the Boards 
1996 remand instructions and he also stated that he had not 
reviewed the claims folder.  The physician did report that 
the veteran complained of chronic, constant bilateral knee 
pain which prevented him from bending his knees, squatting, 
or kneeling.  It was also noted that the veteran complained 
that he could only stand for a few minutes without knee pain.  
The veteran reported flare-ups of knee pain which occurred 
three or four times a year and which resulted in time lost 
from his job as a security guard.  On evaluation, the veteran 
was noted to walk normally at one point but the examiner 
later commented that the veteran walked with an enteralgic 
gait.  He could only squat to one third of normal.  The knees 
flexed to 140 degrees and extended to neutral.  It was 
reported that there was marked bilateral knee pain with 
ballottements and pressure.  He was said to be stable to 
varus, valgus, and lachmann testing.  The veteran was 
reported to have been able to do knee extensions from a 
sitting position with 10 pounds of weight on his feet eleven 
times on the right and thirteen times on the left.  The 
diagnosis was bilateral knee arthritis.  In an October 1997 
addendum to this examination, the physician indicated that he 
had reviewed the claims folder at the time of the July 1997 
examination.  He had also subsequently read the instructions 
for conducting the orthopedic examination and believed that 
he had responded to the questions posed in those 
instructions.  

In its rating of April 1998, the RO increased the evaluations 
for the veterans left and right knee disabilities to 20 
percent in each knee under Diagnostic Code 5258 based on 
dislocation of the semilunar cartilage.  The Board points out 
that these 20 percent evaluations were assigned despite a 
finding of essentially full range of knee motion on the July 
1997 VA examination (see 38 C.F.R. Plate II) based on the 
veterans subjective complaints of knee pain, antalgic gait, 
and his performance on extending his knees from a sitting 
position with ten pounds of weight on the feet.  

The July 1997 VA examination was not entirely in compliance 
with the Courts requirements in DeLuca.  Although the 
veterans complaints of knee pain, flare-ups, and resulting 
limitation of knee function were noted on this VA 
examination, the examination report did not contain 
information which was fully responsive to the provisions of 
38 C.F.R.§§ 4.40 and 4.45.  Therefore, a further VA 
orthopedic examination is necessary prior to further 
appellate consideration of this case.  

The Board also notes that according to the opinion of the VA 
General Counsel dated July 1, 1997 (VAOPGCPREC 23-97), a 
claimant who is found to have both arthritis and instability 
of the knees may be rated separately under 38 C.F.R.§ 4.71, 
Diagnostic Code 5003 and Diagnostic Code 5257.

In view of the above, this case is again REMANDED to the RO 
for the following action.  

1. The veteran should be afforded a VA 
orthopedic examination by a VA 
physician, other than the doctor who 
conducted the July 1997 VA 
examination, to determine the current 
degree of severity of his service-
connected right knee and left knee 
disabilities.  All necessary special 
studies should be performed.  The 
claims folder must be made available 
to the examining physician so that the 
pertinent medical records may be 
studied in detail and the physician 
should state that he has reviewed the 
record in his report of examination.  
The examiner should report the 
pertinent medical complaints, symptoms 
and clinical findings, including both 
active and passive ranges of motion in 
degrees and in all planes.  The 
presence or absence of subluxation 
and/or lateral instability should be 
reported, and if present, whether 
these are severe, moderate or slight 
in degree.  The physician should also 
comment on functional limitation 
caused by the veterans right and left 
knee disorders in light of the 
provisions of 38 C.F.R.§§ 4.40, 4.45.  
As such, the examiner should report 
any weakened movement, excess 
fatigability, pain on undertaking 
motion, and incoordination caused by 
the veterans service-connected right 
knee and left knee disorders.  If 
possible, the degree of additional 
range of motion loss due to any 
weakened movement, excess 
fatigability, pain on undertaking 
motion, or incoordination should be 
expressed by the examiner.  

2. Thereafter, the RO should review the 
report of the above examination to 
ensure that the examiner has complied 
with the instructions of this remand.  
Then, the RO should review the 
veterans claims for an increased 
rating for a right knee disability and 
an increased rating for a left knee 
disorder, with consideration of 
VAOGCPREC 23-97, if appropriate.  

If the benefits sought are denied, the veteran and his 
representative should be provided with a statement of the 
case and afforded a reasonable opportunity to respond.  The 
case should then be returned to the Board for its further 
consideration.  The purpose of this remand is to procure 
clarifying clinical evidence and to comply with a precedent 
decision of the Court.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
